Case 2:19-cv-14332-RLR Document 8 Entered on FLSD Docket 10/16/2019 Page 1 of 1



                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 9:19-CV-14332-ROSENBERG/MAYNARD

DAVID POSCHMANN,

          Plaintiff,

v.

6080 COLLINS MANAGER, LLC,

      Defendant.
__________________________________/

                                            ORDER CLOSING CASE

          This cause is before the Court on Plaintiff’s Notice of Voluntary Dismissal With Prejudice at

docket entry 7. In light of the fact that this case has been dismissed, it is

          ORDERED AND ADJUDGED:

          1.         The Clerk of the Court is instructed to CLOSE THIS CASE.

          2.         All pending motions are DENIED AS MOOT and all deadlines are terminated.

          DONE and ORDERED in Chambers, West Palm Beach, Florida, this 16th day of October,

2019.


                                                       _______________________________
                                                       ROBIN L. ROSENBERG
                                                       UNITED STATES DISTRICT JUDGE
Copies furnished to Counsel of Record
